Citation Nr: 0009852	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  97-01 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for frozen feet.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
March 1963.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which determined that new and material 
evidence had not been submitted to warrant reopening a claim 
of entitlement to service connection for frozen feet.

This case was before the Board in April 1998, at which time, 
the Board determined that no new and material evidence had 
been submitted to warrant reopening the veteran's claim of 
entitlement to service connection for frozen feet.  
Accordingly, the claim to reopen entitlement to service 
connection for frozen feet was denied, and the appellant 
appealed to United States Court of Appeals for Veterans 
Claims (hereinafter, "Court").  While this case was pending 
before the Court, the Federal Circuit handed down its 
decision in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
which overturned the former standard test for new and 
material evidence set forth in Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991).  A joint motion for remand and for stay 
of proceedings was filed, which motion was granted in a 
November 19, 1998 order.  The Board remanded the case to the 
RO in an April 1999 decision for compliance with the 
stipulated directives and to allow for submission of 
additional evidence.  That development having been completed, 
the case is again before the Board.

On February 17, 2000, a request was received from the 
veteran's representative to defer a Board decision pending 
submission of additional evidence and argument.  The Board 
observes that on June 16, 1999, the veteran was then afforded 
a period of 60 days within which to provide any additional 
comment.  Notwithstanding, in light of the Board's 
disposition of the appeal herein, the current request is 
moot.  The veteran's representative may submit any evidence 
or comment directly to the RO for its consideration. 

FINDINGS OF FACT

1.  In a December 1994 determination, the Board denied the 
veteran entitlement to service connection for frozen feet 
because new and material evidence had not been submitted.

2.  Evidence has been received with respect to a claim of 
entitlement to service connection for frozen feet is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The claim of entitlement to service connection for frozen 
feet is supported by cognizable evidence demonstrating that 
the claim is plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  The December 1994 Board decision which determined that 
new and material evidence had not been submitted to warrant 
reopening a claim of entitlement to service connection for 
frozen feet is final.  38 U.S.C.A. § 7103 (West 1991); 
38 C.F.R. § 20.1100 (1999). 

2.  New and material evidence to reopen the claim for service 
connection for frozen feet has been submitted.  38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  The claim of entitlement to service connection for frozen 
feet is well grounded.  38 U.S.C.A. § 5107 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

By decision of December 1994, the Board denied entitlement to 
service connection for frozen feet inasmuch as no new and 
material evidence had been submitted.  Unless the Chairman of 
the Board orders reconsideration, all Board decisions are 
final on the date stamped on the face of the decision.  38 
U.S.C.A. §§ 511(a), 7103(a), 7104(a) (West 1991 & Supp. 
1999); 38 C.F.R. § 20.1100(a) (1999).  The law provides that 
the prior Board decision cannot be modified unless evidence 
submitted in support of the veteran's claim to reopen is "new 
and material" pursuant to 38 U.S.C.A. § 5108 (West 1991).

Pursuant to 38 U.S.C.A. § 5108, the veteran's claim may be 
reopened if new and material evidence has been presented.  
New evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim may be reopened.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  The Board must review all evidence submitted 
since the claim was finally disallowed on any basis.  See 
Evans v. Brown, 9 Vet. App. 273, 285 (1996).  If the Board's 
decision is favorable to the veteran, his claim must be 
reopened and decided on the merits.  See Glynn v. Brown, 6 
Vet. App. 523, 528-29 (1994). 

The U.S. Court of Appeals for the Federal Circuit, in Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998), identified evidence 
as material when it is probative of the issue at hand and 
there was a reasonable possibility of a change in outcome 
when viewed in light of all the evidence of record.  The 
Federal Circuit reasoned that the governing regulation, 
38 C.F.R. § 3.156(a), merely requires that the newly 
submitted evidence "be so significant that it must be 
considered in order to fairly decide the merits of the 
claim." 

The evidence that was of record at the time of the prior 
denial included, inter alia, service medical records and 
private office records for treatment of the veteran for the 
period from October 1968 through January 1972.  Also included 
were multiple outpatient treatment records (OPTR's) and 
several buddy statements had also been submitted, as well as 
numerous statements and testimony from the veteran.  In March 
1989, Dr. Howard L. Fletcher, DPM, had submitted a statement 
to the effect that the veteran provided history of being on 
guard duty for an extended period in 20 degree below zero 
temperature.  A diagnosis of frost bite or Pernio was 
reported.  The examiner reported that when he examined the 
veteran, presumably near the time of the preparation of the 
report, the veteran complained of severe tenderness and a 
burning sensation of the toes.  Weather charts of Louisville, 
Kentucky, the veteran's duty station in January 1963, 
disclose a minus 20 degree temperature as a low temperature 
within that period. 

In the context of the present appeal, several duplicate 
statements previously submitted have been presented, e.g. 
those of Messrs. Wayne Lynn, Thomas Brush, Robert George, 
Frank Smith, Wayne Lynn and Melvin Allen etc., together with 
exact duplicate temperature charts for Louisville, Kentucky 
for a period of years which includes the one winter that the 
veteran was in service.  Also of record is oral testimony 
contained in a transcript of a Board hearing afforded in 
December 1997 and several written statements from his spouse 
from December 1997 and from the veteran.

Also in the context of the current claim, the veteran has 
also submitted another statement from Dr. Howard L. Fletcher, 
DPM, dated in September 1998.  The veteran reported to that 
physician that he had been exposed to below freezing 
temperatures for long hours while in service.  Dr. Fletcher 
indicated that the veteran "is suffering from painful 
burning sensations in the hands and feet, chil'blain are 
residual of frost'bite [sic]."  The examiner regarded such 
symptomatology as classic residuals of frostbite.  The 
examiner also reported that he was familiar with the 
veteran's medical history and medical records.  Based upon 
his review of "buddy" statements commenting as to the 
veteran's foot problems, the examiner offered the opinion 
that the veteran's foot condition was definitely related to 
his exposure to extreme cold in service and that his current 
foot condition definitely first appeared in service..  

The veteran's and his spouse's statements that his current 
foot pathology results from cold exposure do not serve his 
claim in a meaningful way, see Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992) (holding that laypersons are not 
competent to offer medical opinions), nor do they provide a 
sufficient basis for reopening the previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1995) 
(holding that where resolution of an issue turns on a medical 
matter, lay evidence, even if considered "new," may not 
serve as a predicate to reopen a previously denied claim).  
Moreover, lay appellant's statement about what a physician 
told him, i.e., "hearsay medical evidence," cannot 
constitute the medical evidence that is generally necessary 
in order to reopen a claim.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).  The connection between what a physician said 
and the layman's account of what the physician purportedly 
said, filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
"medical" evidence.  Id.

However, the Board observes that the medical evidence, is new 
to the record.  In view of the less stringent standard for 
materiality set forth in Hodge, the Board finds that this new 
evidence bears directly and substantially on the issue on 
appeal.  Accordingly, the veteran's claim for entitlement to 
service connection for frozen feet is reopened.

Well Grounded Determination

Having reopened the veteran's claim for entitlement to 
service connection, the Board observes that the next step 
following the reopening of the veteran's claim is 
consideration of whether, based upon all of the evidence of 
record, a well-grounded claim has been submitted pursuant to 
38 U.S.C.A. § 5107(a).  Elkins v. West, 12 Vet. App. 209 
(1999) (en banc). 

A well-grounded claim for service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Epps v. Gober, 126 F.3d. 1464 (Fed. Cir. 1997).  In this 
case, the medical evidence from Dr. Fletcher satisfy those 
elements by suggesting a relationship between the veteran's 
current foot pathology and service.  Accordingly, the 
veteran's claim is also well grounded.

Only after a determination that the claim is well grounded 
may VA proceed to evaluate the merits of the claim, provided 
that VA's duty to assist the veteran with the development of 
facts pertinent to his claim under 38 U.S.C.A. § 5107(a) has 
been fulfilled.  Winters v. West, 12 Vet. App. 203 (1999).  
It bears emphasis too, however, that the Court has also 
stated that in determining whether evidence is new and 
material or at the well grounded stage of analysis, the 
credibility of the new evidence is, preliminarily, to be 
presumed.  If the claim is reopened and well-grounded, then, 
the ultimate credibility or weight to be accorded such 
evidence must be determined as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  With the veteran's claim 
having been reopened, a full de novo review and weighing of 
all of the evidence is in order as more particularly set 
forth below.


ORDER

The veteran's claim of entitlement to service connection for 
frozen feet is reopened and is determined to be well 
grounded.  To this extent, the appeal is granted, subject to 
the directions set forth in the following remand portion of 
this decision. 


REMAND

The Board has jurisdiction of both parts of the two-step 
Manio analysis in new and material evidence cases.  However, 
if the RO initially found no new and material evidence to 
reopen and the Board finds that such new and material 
evidence has in fact been received (thus reopening the 
claim), then the case must be remanded to the RO for the 
second step of the Manio analysis (a de novo review of the 
entire record) unless there would be no prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Furthermore, once a claim has been reopened and has been 
determined to be well grounded, the statutory duty to assist 
arises.  Anderson v. Brown, 9 Vet. App. 542, 546 (1996).  The 
VA's duty to assist the veteran includes the obligation to 
obtain pertinent treatment records, the existence of which 
has been called to its attention.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990); Ivy v. Derwinski, 2 Vet. App. 320 
(1992), Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Dr. 
Howard L. Fletcher has inferred that he has treated the 
veteran.  An attempt to obtain copies of all treatment 
records should be made. 

Moreover, inasmuch as the record suggests a potential 
conflict of diagnoses, the veteran should be afforded an 
examination by a panel of specialists to ascertain whether 
the veteran currently has residuals of frostbite attributable 
to service.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  After obtaining from the veteran an 
appropriate consent to the release of 
medical records, the RO should contact 
Howard L. Fletcher, D.P.M., Surgical 
Podiatrist, Foot Specialist, 1323 West 
Third Street, Dayton, Ohio 45407 and 
request copies of all medical treatment 
records documenting treatment of the 
veteran for any foot condition.  

2.  Thereafter, the veteran should be 
afforded a special foot examination by a 
panel of physicians consisting of a 
Dermatologist and a Vascular Specialist 
to ascertain whether the veteran has 
residuals of a cold injury to the feet as 
a result of service in January 1963.  All 
indicated special studies and tests are 
to be accomplished and all findings 
reported in detail, including 
identification of the exact nature of all 
the veteran's existing foot pathology 
capable of diagnosis.

The claims file should be reviewed by the 
examiners prior to preparation of the 
examination report with such review noted 
on the examination report.  Such review 
should include the service medical 
records, post-service VA and private 
medical records, and all records and 
letters from Dr. Fletcher.  

The examiners should specifically address 
the transcript of office records from 
October 1968 to January 1972 from Cecil 
S. Griscombe, Jr., M.D. as well as VA 
outpatient treatment records (OPTR's) 
from 1981 to 1985 as well as buddy 
statements of record such as those 
attached to Dr. Fletcher's September 1998 
report.

The panel of examiners is requested to 
conduct separate examinations and to 
correlate their findings in a single 
report.  Any differences of opinion 
should be reconciled.  If the veteran 
currently has residuals of frostbite, the 
panel is also requested to offer a 
consensus opinion as to whether it is as 
least as likely as not that any such foot 
pathology is etiologically related and/or 
was aggravated by, the veteran's service 
in January 1963. 

3.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should review the 
full, expanded record on a de novo basis 
and determine if the veteran's claim can 
be granted.  If the RO's determination 
remains adverse to the veteran, then he 
and his representative should be issued 
an appropriate supplemental statement of 
the case that includes pertinent 
regulations pertaining to entitlement to 
service connection and be afforded an 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review if in order.

The purpose of this remand is to afford the veteran due 
process of law and to develop the medical record.  The Board 
implies no opinion, either legal or factual, as to the 
ultimate outcome warranted with regard to this claim.  The 
veteran is free to submit additional evidence in support of 
his claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 



